Citation Nr: 1031071	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  10-23 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  




REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to April 1955. 

This appeal to the Board of Veterans' Appeals (Board) arose from 
an October 2009 rating decision, in which the RO denied claims 
for service connection for bilateral hearing loss and for 
tinnitus.   In November 2009, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued in 
May 2010 and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in June 2010.

In August 2010, the Vice Chairman of the Board granted the motion 
of the Veteran's representative to advance this appeal on the 
Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002) and 38 C.F.R. § 20.900(c) (2010).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.

2.  The Board accepts the Veteran's assertion of noise exposure 
in service as credible and consistent with the circumstances of 
his service.

3.  Although the Veteran currently has hearing loss in each ear 
to an extent recognized as a disability for VA purposes, there 
was no evidence of hearing loss until many years after service, 
and the only competent opinion to address the question of whether 
there exists a nexus between in-service noise exposure and 
current bilateral hearing loss weighs against the claim. 

4.  The first clinical documentation of complaints of tinnitus 
was many years after service, and the only competent opinion to 
address the question of whether there exists a nexus between the 
Veteran's in-service noise exposure and current tinnitus weighs 
against the claim.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  
38 C.F.R. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2009).

2.  The criteria for service connection for tinnitus are not met.  
38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, an August 2009 pre-rating letter provided notice 
to the Veteran regarding what information and evidence was needed 
to substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the appellant, and 
what information and evidence would be obtained by VA.  
Additionally, the letter provided the Veteran with general 
information pertaining to VA's assignment of disability ratings 
and effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.   The 
October 2009 RO rating decision reflects the initial adjudication 
of the claim after issuance of the letter.  Hence, the August 
2009  letter-which meets Pelegrini's and Dingess/Hartman's 
content of notice requirements-also meets the VCAA's timing of 
notice requirement.  
    
The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the claims on appeal.   Pertinent medical evidence associated 
with the claims file consists of the service treatment records, 
VA treatment records and the report of a May 2010 VA audiological 
evaluation.  Also of record and considered in connection with the 
appeal are various written statements provided by the Veteran, 
and by his representative on his behalf.  The Board notes that no 
further RO action, prior to appellate consideration of either 
claim, is required

The Board notes that in an August 2009 statement, the Veteran 
indicated that he was given a private hearing test in 1989 that 
apparently showed bilateral hearing loss but had found out that 
the private provider did not have a record of it.  He also 
indicated that he was given a hearing test at the Lyons VA 
Medical Center (VAMC) sometime around March 1999, which showed 
that he had bilateral hearing loss.  While the RO did not attempt 
to obtain a record of the alleged 1999 VA hearing test, the Board 
notes that the Veteran has not been prejudiced by the lack of 
such attempts.  Notably, as explained below, current, bilateral 
hearing loss has already been established, and the denial of the 
Veteran's claim for service connection is based on competent 
evidence and opinion supporting a finding that there is no 
medical nexus between such current loss and noise exposure in 
service.  Consequently, even if the hearing testing record 
identified is available and affirmatively shows that a hearing 
loss was present in 1999, some 44 years after service, this 
additional evidence would not change basis for the denial of the 
Veteran's claim.  Accordingly, a remand to obtain any such record 
would impose unnecessary additional burdens on adjudication 
resources, with no benefit flowing to the veteran, and is, thus, 
unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991). 

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with either claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for a disability resulting from 
disease or injury incurred or aggravated during a Veteran's 
active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303 (2009).  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2009).

For purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 3000, 4000, Hertz 
is 40 decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000 and 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC test are less than 94 percent.  38 
C.F.R. § 3.385 (2009).

Considering the record in light of the governing legal authority, 
the Board finds that service connection for hearing loss and 
tinnitus is not warranted.

The Veteran's service treatment records reflect no complaint, 
findings or diagnosis pertinent to  hearing loss or tinnitus.  On 
April 1955 separation examination, whispered and spoken voice 
testing produced normal findings (i.e. 15/15).

While the Veteran's service treatment records do not document the 
occurrence of, or treatment for, any specific incidence of 
acoustic trauma, the Veteran is competent to assert the 
occurrence of in-service injury, to include in-service noise 
exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  
Given that the Veteran served on the flight deck of an aircraft 
carrier during service, the Board finds that he likely had noise 
exposure from airplanes.  Thus, although there is no objective 
evidence to support a specific incident of acoustic trauma in 
service, the Board accepts the Veteran's assertions of in-service 
noise exposure as credible and consistent with the circumstances 
of his service.  See 38 U.S.C.A. § 1154.

Further, although the competent evidence does not reflect the 
presence of hearing loss in either ear to an extent recognized as 
a disability during the period of the Veteran's active service, 
the absence of evidence of hearing loss in service is not fatal 
to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., one 
meeting the requirements of 38 C.F.R. 
§ 3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis for a 
grant of service connection for hearing loss.  See Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993). 

Likewise, service connection may be granted for tinnitus (or 
other disability) diagnosed post service upon a showing of a 
medical nexus between that disability and injury (to include 
noise exposure) or disease in service. See, e.g., 38 C.F.R. § 
3.303(d).

A May 2009 Lyons VAMC audiology consultation note reflects that 
the Veteran was provided with a complete audiological evaluation.  
He then reported that he had visited the audiology clinic about 
15 years prior but that he did not qualify for hearing aids at 
that time.  He indicated that he currently needed to play the TV 
at high volumes and that he could not hear his youngest 
daughter's conversations.  He also reported that he was suffering 
from occasional dizziness.  Pure tone audiometic testing revealed 
moderate to severe sensorineural hearing loss in the right ear 
and mild to moderately severe to severe hearing loss in the left 
ear.  The Veteran was found to be a candidate for hearing aids.  

A subsequent July 2009 VA audiology progress note reflects that 
the Veteran was issued bilateral hearing aids.  

On May 2010 VA audiological evaluation, the Veteran reported that 
he was experiencing difficulty understanding conversational 
speech on the phone, in crowded rooms and at the mall.  He noted 
that during service, he served as an aviation store keeper and 
ran the store on the flight deck of an aircraft carrier.  Thus, 
he was exposed to the noise of the jet engines when they were 
revving up.  The Veteran also reported that his battle station 
aboard ship was under a gun turret and that he served as a shell 
passer.  He noted that he used ear protection while performing 
these duties.

The Veteran indicated that post-service he worked as a meat 
cutter and was exposed to noise from the meat grinder.  He also 
reported that he used to hunt but that he had not hunted for many 
years.  He noted that there was no history of ear disease, 
familial hearing loss or head or ear trauma.  

Audiometric testing revealed that pure tone thresholds, in 
decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
RIGHT
25
25
60
65
60
LEFT
25
25
65
65
65

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 84 percent in the left ear.  The 
audiologist found that the Veteran had moderate to moderately 
severe sensorinerual hearing loss in the right ear and mild to 
moderately severe sensorineural hearing loss in the left ear.  

After reviewing the claims file, the audiologist opined that is 
less likely than not that the Veteran's hearing loss or tinnitus 
is related to noise exposure from airplane engine while working 
on the flight line in service.  The audiologist noted that her 
opinion was based on the Veteran's report of his duties in the 
service; the Veteran's admission that he wore ear protection 
while working on the flight deck; and the Veteran's significant 
post-service noise exposure from working as a meat cutter and 
from hunting.

The above-cited evidence clearly reflects that the Veteran 
currently has bilateral hearing loss to an extent recognized as a 
disability for VA purposes, and the Veteran has asserted that he 
suffers from ringing in the ears, or, tinnitus.  Also, as noted 
above, the Board has accepted the Veteran's assertions pertaining 
to noise exposure in service.  However, each claim must be denied 
on the basis of medical nexus to service.

Here, even assuming that the Veteran was, in fact, first found to 
have hearing loss in 1989, there still would be evidence of 
bilateral hearing loss for approximately 34 years after active 
military service.  Likewise, the first clinical documentation of 
complaints of tinnitus was many years after service.  he Board 
points out that the passage of so many years between discharge 
from active service and the objective documentation of a claimed 
disability is a factor that tends to weigh against a claim for 
service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

Moreover, the only opinion of record addressing whether there 
exists a medical relationship, or nexus, between any current 
hearing loss or tinnitus and the Veteran's active duty service 
weighs against the claim.  Notably, after reviewing the claims 
file and examining the Veteran, the May 2010 VA audiologist found 
that it was less likely than not that the Veteran's hearing loss 
or tinnitus is related to service, noting that the Veteran wore 
ear protection during his flight deck duties in service and that 
he had significant post-service noise exposure from working as a 
meat cutter, and from hunting.  Significantly, neither the 
Veteran, nor his representative has submitted or identified any 
contrary medical opinion-i.e.,  one indicating that the 
Veteran's hearing loss and/or tinnitus is related to service.  

Turning to the Veteran's assertions, the Board notes that the 
Veteran appears to be asserting that he has had tinnitus 
continuously since service, as he has indicated that during 
service the tinnitus was constant but that sometime after service 
it became intermittent.  As a layperson, the Veteran is competent 
to report on matters observed or within his or her personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Such would 
include observable symptoms or injury residuals, such as tinnitus 
(i.e., ringing in his ears).  See 38 C.F.R. § 3.159(a)(2); Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Veteran is 
competent to report a continuity of his or her own symptoms.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).

However, the Board finds it reasonable to assume that if the 
Veteran had continued to experience tinnitus from military 
service until the present day, as alleged, he would have brought 
the problem to the attention of medical personnel.  However, the 
record includes no medical documentation of any complaints of 
tinnitus to medical personnel prior to the Veteran's May 2010 VA 
audiological evaluation and no complaints of tinnitus of any kind 
prior to the filing of the Veteran's July 2009 claim for service 
connection. Additionally, the Veteran has not claimed that he 
ever sought any treatment for tinnitus or otherwise reported the 
problem at an earlier date, or, in the alternative, explained why 
he waited so long to report the problem.  Notably, even when he 
was seen for a specific consultation by the VA audiologist in May 
2009, the Veteran did not report any tinnitus.  Accordingly, 
given the significant delay in reporting the tinnitus combined 
with the lack of any explanation as to why the tinnitus was not 
earlier reported, the Board finds that the Veteran's assertions 
of continuity of symptoms of tinnitus from service to the present 
simply are not credible.

Further, as regards any direct assertions by the Veteran or his 
representative that hearing loss and tinnitus are related to the 
Veteran's in-service noise exposure, the Board finds that such 
assertions, without more, provide no basis allowance of the 
claims.  As indicated above, each claim under consideration turns 
on the matter of whether there exists a medical nexus between 
current disability and service, a matter within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. App. 
134, 137-38 (1994).  As the Veteran and his representative are 
not shown to be other than laypersons without the appropriate 
medical training and expertise, neither is competent to render a 
probative (i.e., persuasive) opinion on the medical matter on 
which these claims turn.  See, e.g., Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay assertions 
in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claims 
for service connection for bilateral hearing loss and tinnitus 
must be denied.  In reaching the conclusion to deny each claim, 
the Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the evidence is 
against each claim, that doctrine is not applicable in this 
appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


